Exhibit FORM 51-102F3 MATERIAL CHANGE REPORT 1. Name and Address of Company Kobex Minerals Inc. (the “Issuer”) (formerly IMA Exploration Inc.) #709 - 837 West Hastings Street Vancouver, BC V6C 3N6 Phone: (604) 687-1828 2. Date of Material Change October 27, 2009 3. Press Release The press release was released on October 27, 2009 through various approved public media and filed with the TSX Venture Exchange, the NYSE AMEX Exchange and the British Columbia, Alberta, Ontario Securities Commissions and the Autorité des marchés financiers in Quebec. 4. Summary of Material Change(s) The Company announced that it has granted incentive stock options to directors, employees and consultants of the Company. 5. Full Description of Material Change See attached news release. 6. Reliance on subsection 7.1(2) of National Instrument 51-102 Not Applicable 7. Omitted Information Not Applicable 8. Executive Officer Samuel Yik, Chief Financial Officer Phone: (604) 688-9368 9. Date of Report November 2, 2009. Suite 1700 -700 West Pender Street, Vancouver, BC, Canada V6C 1G8 T e l :
